     Case 2:20-cv-03899-JGB-JPR Document 6 Filed 07/23/20 Page 1 of 4 Page ID #:13



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12   DEAN HIMBLER AVILES,              ) Case No. CV 20-3899-JGB (JPR)
                                       )
13                      Plaintiff,     )
                                       ) ORDER DISMISSING PLAINTIFF’S
14                 v.                  ) COMPLAINT AS DUPLICATIVE
                                       )
15   HEATHER L. COHEN,                 )
                                       )
16                      Defendant.     )
                                       )
17
18         On April 29, 2020, Plaintiff, proceeding pro se, filed a
19   civil-rights action against Defendant Long Beach Police Detective
20   Heather L. Cohen in her individual and official capacities,
21   seeking damages.     (Compl. at 1-2, 4.)      He was subsequently
22   granted leave to proceed in forma pauperis.
23         Plaintiff alleges that on March 14, 2018, Defendant “failed
24   to stop and protect [him] from Federal Protective Service
25   Officers using excessive force and injuring [him], causing [him]
26   to have a brain concussion.”       (Compl. at 2; see id. at 1.)       He
27   also asserts that she “false[ly]” accused him in a police report
28   of assaulting the officers and that “[a]s a result . . . [he] was

                                          1
     Case 2:20-cv-03899-JGB-JPR Document 6 Filed 07/23/20 Page 2 of 4 Page ID #:14



 1   falsely imprisoned for 656 days.”        (Id. at 2.)    He appears to be
 2   referring to an incident that resulted in his being taken into
 3   federal custody and charged with assaulting a federal officer
 4   with a deadly and dangerous weapon, causing bodily injury.            (See
 5   id. (citing United States v. Aviles, No. 2:18-CR-00175-CAS-1
 6   (C.D. Cal. Mar. 15, 2018))); Compl. & Aff. Supp. Compl. at 2,
 7   Aviles, No. 2:18-CR-00175-CAS-1, ECF No. 1; Indictment, id., ECF
 8   No. 10.    On February 28, 2020, after a jury trial, he was
 9   acquitted of that charge and a lesser included offense.            See
10   Redacted Jury Verdict, id., ECF No. 108.
11         Plaintiff’s claims against Defendant are virtually identical
12   to those he raised against Long Beach Police Detective Jason Ur —
13   who allegedly assisted Cohen in arresting Plaintiff, see Aff.
14   Supp. Compl. at 4, 6-7, id., ECF No. 1 — in a civil-rights action
15   he filed on March 19, 2020.       See Aviles v. Ur, No. 2:20-CV—02621-
16   JGB (JPR) (C.D. Cal. Mar. 19, 2020).        The Court dismissed that
17   action with leave to amend on April 13, 2020.          See Apr. 13, 2020
18   Dismissal Order, id., ECF No. 7.         On May 5, 2020, Plaintiff filed
19   a First Amended Complaint in that case, adding Cohen as a
20   Defendant based on conduct identical to that alleged here.            See
21   FAC at 2, id., ECF No. 8 (alleging that on Mar. 14, 2018, Cohen
22   and Ur “assault[ed]” him, causing “bodily injury,” and “[f]alsely
23   [a]ccused, . . . [and] [a]rrested him,” resulting in his
24   “[f]alse[] [i]mprison[ment] . . . for 656 days”).           The Court
25   dismissed the FAC with leave to amend because Plaintiff
26   improperly brought his claims against Ur and Cohen under the
27   False Claims Act.     It warned him, however, that if he amended
28   that case to raise civil-rights claims against Cohen, this action

                                          2
     Case 2:20-cv-03899-JGB-JPR Document 6 Filed 07/23/20 Page 3 of 4 Page ID #:15



 1   “would likely be duplicative and would be subject to dismissal on

 2   that basis.”    June 2, 2020 Dismissal Order at 7 n.1, id., ECF No.

 3   9.

 4         Plaintiff’s second amended complaint in the Ur case was due

 5   on July 3, 2020.     On July 8, he filed what purport to be arrest

 6   warrants and criminal complaints against Ur and Cohen, which the

 7   Court has construed as his Second Amended Complaint.           Thus, it

 8   appears he intends to pursue his claims against Cohen with those

 9   against Ur in that case.      In the federal-court system, “the

10   general principle is to avoid duplicative litigation.”           Colo.

11   River Water Conserv. Dist. v. United States, 424 U.S. 800, 817

12   (1976). “Plaintiffs generally have ‘no right to maintain two

13   separate actions involving the same subject matter at the same

14   time in the same court and against the same defendant.’”            Adams

15   v. Cal. Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007)

16   (citations omitted), overruled on other grounds by Taylor v.

17   Sturgell, 553 U.S. 880, 904 (2008).        A district court may

18   exercise its discretion to control its docket by dismissing a

19   duplicative, later-filed action.         Id.   Here, allowing this

20   separate, later-filed action to proceed when Plaintiff intends to

21   pursue his claims against Cohen in the Ur case would be

22   duplicative.    See id.    And because he has amended the earlier-

23   filed Ur matter to include his claims against Cohen, he would not

24   be prejudiced by dismissal of this case.         On the other hand,

25   permitting it to proceed would cause unnecessary duplication of

26   effort by the Court and Defendant and a waste of scarce judicial

27   resources.    See Porter v. Mabus, 457 F. App’x 619, 620 (9th Cir.

28   2011) (holding that district court did not abuse discretion by

                                          3
Case 2:20-cv-03899-JGB-JPR Document 6 Filed 07/23/20 Page 4 of 4 Page ID #:16
